DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2018/086823 submitted on May 15th, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 23rd, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “DETERMINATION OF A MULTI-GROUP ANTENNA CODEBOOK USING BEAMFORMING TECHNIQUES”). 

Claim Objections
Claims 4, 7, 10, 13, 17 and 20 are objected to because of the following informalities:  
	Claim 4 recites “K2 is a positive integer not less than the K1” in lines 2-3. 
	For clarity and consistency, it is suggested to rewrite the limitation as: “K2 is a positive integer greater than or equal to K1”. 
	Claims 10 and 17 recite a similar limitation.	
	Claims 7, 13 and 20 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the first time ...” in line 9. 
	It is unclear if the limitation is referring to “a first time” in line 6 or “a first time...” in line 8. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claims 8 and 14 recite a similar limitation. 
	Claim(s) 2-7, 9-13 and 15-20 are also being rejected for being dependent on a rejected base claim as set forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 6, 8, 9, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rong (US 2019/0349105 A1) in view of WANG et al. (US 2020/0244376 A1) hereinafter “Wang”.

Regarding Claims 1 and 14,
	Rong discloses a User Equipment (UE) for wireless communication [see fig. 10, pg. 15, ¶192 lines 1-7, a user equipment (UE) “100”], comprising: 
	a first receiver [see fig. 10, pg. 15, ¶192 lines 1-7, a receiving unit “1001”], to receive first information [see fig. 4: Step “S104”, pg. 9, ¶115 lines 1-5, receiving an indication message sent by a base station]; and 
	a first transceiver [see fig. 10, pg. 15, ¶192 lines 1-7, a sending unit “1003”], to transmit a first radio signal using a first antenna port group [see fig. 4: Step “S105a”, pg. 10, ¶137 lines 1-5, sending information about a target antenna port group to the base station]; 
	wherein the first information is used for indicating a first offset set [see pg. 9, ¶115 lines 1-5, the indication message is used to indicate a correspondence between each second-type reference signal and each of at least two antenna port groups], and the first offset set comprises K1 first-type offset(s) [see pg. 9, ¶118 lines 1-23, the correspondence is represented by a formula, such as:                         
                            f
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    k
                                    /
                                    K
                                
                            
                            *
                            n
                            +
                            
                                
                                    L
                                
                                
                                    0
                                
                            
                        
                     ... with a fixed offset in time domain]; 
	time domain resources occupied by the first radio signal start from a first time [see pg. 10, ¶129 lines 1-16, the UE detects and receives a first-type reference signal on a time-frequency resource corresponding to the target antenna port group], a time interval between the first time and a second time is equal to a target offset [see pg. 10, ¶129 lines 1-16, a time domain resource sequence number of the target second-type reference signal is “3”], and the target offset is one of the K1 first-type offset(s) [see fig. 4: Step “S105”, pg. 9, ¶123 lines 1-4, the UE determines, based on the correspondence between the second-type reference signal and an antenna port group, a target antenna port group corresponding to the target second-type reference signal]; 
	the UE selects the target offset from the K1 first-type offset(s) autonomously [see fig. 4: Step “S103”, pg. 8, ¶112 lines 1-3, the UE selects a target second-type reference signal from the received at least two second-type reference signals]; 
	the second time is a start time of a first time window [see pg. 7, ¶94 lines 1-5, the second-type reference signal is used by the UE to select a target antenna port group from at least two antenna port groups corresponding to first-type reference signals of a cell in which the UE is located]; 
	time domain resources occupied by the first radio signal belong to the first time window [see fig. 5a, pg. 9, ¶128 lines 1-3, the first-type reference signal is mapped to a time-frequency domain resource, and each small grid (i.e. time window) represents one resource element (RE)]; 
	the first antenna port group is related to the first offset set [see pg. 9, ¶119 lines 1-14, the correspondence between the second-type reference signal and an antenna port group is pre-agreed between the base station and the UE]; 
	the first antenna port group comprises a positive integer number of antenna port(s) [see fig. 5a, pg. 9, ¶122 lines 1-4, each antenna port group includes four antenna ports, wherein eight second-type reference signals correspond to “32” antenna ports (denoted as antenna ports “r33” to “r64”)]; and 
	the first information is transmitted through an interface [see fig. 4: Step “S104”, pg. 9, ¶115 lines 1-5; pg. 15, ¶194 lines 1-6, the base station sends the indication message to the UE via a sending unit “1201”]; 
	the K1 is a positive integer [see fig. 4: Step “S104”, pg. 9, ¶118 lines 1-23, k and K are positive integers].
	Rong does not explicitly teach the first information is transmitted through an “air” interface.
	However Wang discloses the first information is transmitted through an air interface [see fig(s). 1 & 4: Step “42”, pg. 3, ¶36 lines 1-4; pg. 7, ¶120 lines 1-5, an over-the-air (OTA) channel path (i.e. interface) between respective antenna pair(s)                         
                            i
                        
                     and j for transmitting, by each transmitter of the antennas                         
                            i
                        
                     in the first group, an orthogonal signal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is transmitted through an “air” interface as taught by Wang in the system of Rong for minimizing or reducing impact on ongoing traffic when performing run-time calibration [see Wang, pg. 9, ¶153 lines 1-5].

Regarding Claims 2 and 15,
	Rong discloses the UE according to claim 1 [see fig. 10, pg. 15, ¶192 lines 1-7, the user equipment (UE) “100”], wherein the first transceiver performs an energy detection for a first frequency band [see pg. 9, ¶118 lines 23-28, the UE performs blind detection at a location at which a second-type reference signal is possibly sent (for example, at a location that is pre-agreed on)]; 
	the energy detection is used for determining that the first frequency band is unoccupied [see pg. 9, ¶118 lines 23-28, the blind detection is used to determine time-frequency resource locations of the “N” second-type reference signals], and frequency domain resources occupied by the first radio signal belong to the first frequency band [see pg. 9, ¶118 lines 16-23, when the frequency domain location is fixed, the base station does not indicate the quantity N of second-type reference signals to the UE].

Regarding Claims 3 and 16,
	Rong discloses the UE according to claim 1 [see fig. 10, pg. 15, ¶192 lines 1-7, the user equipment (UE) “100”], wherein the first receiver receives second information [see fig. 4: Step “S106”, pg. 9, ¶126 lines 1-3, the UE receives the first-type reference signal sent by the base station]; 
	the second information is used for indicating at least one of the first time window and frequency domain resources occupied by the first radio signal [see fig. 4: Step “S106”, pg. 9, ¶127 lines 1-2, the base station sends a first-type reference signal to each UE in one cell]; and 
	the second information is transmitted through an interface [see fig. 4: Step “S106”, pg. 9, ¶127 lines 1-2; pg. 15, ¶194 lines 1-6, the base station sends the first-type reference signal to each UE via the sending unit “1201”].
	Rong does not explicitly teach the first information is transmitted through an “air” interface.
	However Wang discloses the first information is transmitted through an air interface [see fig(s). 1 & 4: Step “42”, pg. 3, ¶36 lines 1-4; pg. 7, ¶120 lines 1-5, an over-the-air (OTA) channel path (i.e. air interface) between respective antenna pair                         
                            i
                        
                     and j for transmitting, by each transmitter of the antennas                         
                            i
                        
                     in the first group, an orthogonal signal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is transmitted through an “air” interface as taught by Wang in the system of Rong for the same motivation as set forth in claim 1.

Regarding Claims 5 and 18,
	Rong discloses the UE according to claim 1 [see fig. 10, pg. 15, ¶192 lines 1-7, the user equipment (UE) “100”], wherein the first radio signal occupies a partial of one multicarrier symbol and a positive integer number of complete multicarrier symbol(s) successively in time domain [see pg. 11, ¶148 lines 1-10, modulation symbols sent on a time-frequency resource occupied by an nth second-type reference signal are respectively 1, jn, (−1)n, and (−j)n, where 1≤n≤N, n is an integer, and N is a quantity of second-type reference signals], and the partial multicarrier symbol occupied by the first radio signal is a cyclic extension of an earliest complete multicarrier symbol occupied by the first radio signal [see pg. 11, ¶148 lines 1-10, resource elements (REs) on one time-frequency resource group(s) carry a same modulation symbol, or carry different modulation symbols].

Regarding Claims 6 and 19,
	Rong discloses the UE according to claim 1 [see fig. 10, pg. 15, ¶192 lines 1-7, the user equipment (UE) “100”], wherein the first antenna port group is one of M1 first-type antenna port group(s) [see pg. 7, ¶92 lines 1-10, antenna ports corresponding to first-type reference signals of one cell are grouped into at least two antenna port groups], the M1 first-type antenna port group(s) is(are) one-to-one corresponding to M1 target offset set(s) [see pg. 7, ¶92 lines 1-10, each antenna port group includes at least one antenna port, and each first-type reference signal corresponds to one antenna port], and the first offset set is a target offset set among the M1 target offset set(s) that is corresponding to the first antenna port group [see pg. 7, ¶92 lines 1-10, quantities of antenna ports included in different antenna port groups can be equal]; 
	the M1 first-type antenna port group(s) correspond(s) to M1 Channel State Information Reference Signal Resource Indicator(s) (CRI(s)) respectively [see pg. 7, ¶94 lines 1-8, the second-type reference signal includes but is not limited to a CRS, a CSI-RS].

Regarding Claim 8,
	Rong discloses a base station for wireless communication [see fig. 12, pg. 15, ¶194 lines 1-18, a base station “120”], comprising: 
	a first transmitter [see fig. 12, pg. 15, ¶194 lines 1-18, a sending unit “1201”], to transmit first information [see fig. 4: Step “S104”, pg. 9, ¶115 lines 1-5, sending an indication message to a UE]; and 
	a second transceiver [see fig. 12, pg. 15, ¶194 lines 1-18, a receiving unit “1202”], to receive a first radio signal [see fig. 4: Step “S105a”, pg. 10, ¶137 lines 1-5, receiving information about a target antenna port group]; 
	wherein the first information is used for indicating a first offset set [see pg. 9, ¶115 lines 1-5, the indication message is used to indicate a correspondence between each second-type reference signal and each of at least two antenna port groups], and the first offset set comprises K1 first-type offset(s) [see pg. 9, ¶118 lines 1-23, the correspondence is represented by a formula, or a table such as:                         
                            f
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    k
                                    /
                                    K
                                
                            
                            *
                            n
                            +
                            
                                
                                    L
                                
                                
                                    0
                                
                            
                        
                     ... with a fixed offset in time domain]; 
	time domain resources occupied by the first radio signal start from a first time [see pg. 10, ¶129 lines 1-16, the UE detects and receives a first-type reference signal on a time-frequency resource corresponding to the target antenna port group], a time interval between the first time and a second time is equal to a target offset [see pg. 10, ¶129 lines 1-16, a time domain resource sequence number of the target second-type reference signal is “3”], and the target offset is one of the K1 first-type offset(s) [see fig. 4: Step “S105”, pg. 9, ¶123 lines 1-4, the UE determines, based on the correspondence between the second-type reference signal and an antenna port group, a target antenna port group corresponding to the target second-type reference signal]; 
	a transmitter of the first radio signal selects the target offset from the K1 first-type offset(s) autonomously [see fig. 4: Step “S103”, pg. 8, ¶112 lines 1-3, a sending unit “1003” of the UE selects a target second-type reference signal from the received at least two second-type reference signals]; 
	the second time is a start time of a first time window [see pg. 7, ¶94 lines 1-5, the second-type reference signal is used by the UE to select a target antenna port group from at least two antenna port groups corresponding to first-type reference signals of a cell in which the UE is located]; 
	time domain resources occupied by the first radio signal belong to the first time window [see fig. 5a, pg. 9, ¶128 lines 1-3, the first-type reference signal is mapped to a time-frequency domain resource, and each small grid (i.e. a time window) represents one resource element (RE)]; 
	a first antenna port group is related to the first offset set [see pg. 9, ¶119 lines 1-14, the correspondence between a second-type reference signal and an antenna port group is pre-agreed between the base station and the UE]; 
	the first antenna port group comprises a positive integer number of antenna port(s) [see fig. 5a, pg. 9, ¶122 lines 1-4, each antenna port group includes four antenna ports, wherein eight second-type reference signals correspond to “32” antenna ports (denoted as antenna ports “r33” to “r64”)]; 
	a transmitter of the first radio signal transmits the first radio signal using the first antenna port group [see fig(s). 4: Step “S105a” & 10, pg. 10, ¶137 lines 1-5; pg. 15, ¶192 lines 1-7, a sending unit “1003” of the UE sends information about a target antenna port group to the base station]; and 
	the first information is transmitted through an interface [see fig. 4: Step “S104”, pg. 9, ¶115 lines 1-5; pg. 15, ¶194 lines 1-6, the base station sends the indication message to the UE via a sending unit “1201”]; 
	the K1 is a positive integer [see fig. 4: Step “S104”, pg. 9, ¶118 lines 1-23, k and K are positive integers].
	Rong does not explicitly teach the first information is transmitted through an “air” interface.
	However Wang discloses the first information is transmitted through an air interface [see fig(s). 1 & 4: Step “42”, pg. 3, ¶36 lines 1-4; pg. 7, ¶120 lines 1-5, an over-the-air (OTA) channel path (i.e. an interface) between respective antenna pair                         
                            i
                        
                     and j for transmitting, by each transmitter of the antennas                         
                            i
                        
                     in the first group, an orthogonal signal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is transmitted through an “air” interface as taught by Wang in the system of Rong for minimizing or reducing impact on ongoing traffic when performing run-time calibration [see Wang, pg. 9, ¶153 lines 1-5].

Regarding Claim 9,
	Rong discloses the base station according to claim 8 [see fig. 12, pg. 15, ¶194 lines 1-18, the base station “120”], wherein the first transmitter transmits second information [see fig. 4: Step “S106”, pg. 9, ¶126 lines 1-3, the base station sends a first-type reference signal of a cell]; 
	the second information is used for indicating at least one of the first time window and frequency domain resources occupied by the first radio signal [see fig. 4: Step “S106”, pg. 9, ¶127 lines 1-2, the base station sends a first-type reference signal to each UE in one cell]; and 
	the second information is transmitted through an interface [see fig. 4: Step “S106”, pg. 9, ¶127 lines 1-2; pg. 15, ¶194 lines 1-6, the base station sends the first-type reference signal to each UE via the sending unit “1201”].
	Rong does not explicitly teach the first information is transmitted through an “air” interface.
	However Wang discloses the first information is transmitted through an air interface [see fig(s). 1 & 4: Step “42”, pg. 3, ¶36 lines 1-4; pg. 7, ¶120 lines 1-5, an over-the-air (OTA) channel path (i.e. air interface) between respective antenna pair                         
                            i
                        
                     and j for transmitting, by each transmitter of the antennas                         
                            i
                        
                     in the first group, an orthogonal signal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first information is transmitted through an “air” interface as taught by Wang in the system of Rong for the same motivation as set forth in claim 8.

Regarding Claim 11,
	Rong discloses the base station according to claim 8 [see fig. 12, pg. 15, ¶194 lines 1-18, the base station “120”], wherein the first radio signal occupies a partial of one multicarrier symbol and a positive integer number of complete multicarrier symbol(s) successively in time domain [see pg. 11, ¶148 lines 1-10, modulation symbols sent on a time-frequency resource occupied by an nth second-type reference signal are respectively 1, jn, (−1)n, and (−j)n, where 1≤n≤N, n is an integer, and N is a quantity of second-type reference signals], and the partial multicarrier symbol occupied by the first radio signal is a cyclic extension of an earliest complete multicarrier symbol occupied by the first radio signal [see pg. 11, ¶148 lines 1-10, Different resource elements (REs) on one time-frequency resource group carry a same modulation symbol, or carry different modulation symbols].

Regarding Claim 12,
	Rong discloses the base station according to claim 8 [see fig. 12, pg. 15, ¶194 lines 1-18, the base station “120”], wherein the first antenna port group is one of M1 first-type antenna port group(s) [see pg. 7, ¶92 lines 1-10, antenna ports corresponding to first-type reference signals of one cell are grouped into at least two antenna port groups], the M1 first-type antenna port group(s) is(are) one-to-one corresponding to M1 target offset set(s) [see pg. 7, ¶92 lines 1-10, each antenna port group includes at least one antenna port, and each first-type reference signal corresponds to one antenna port], and the first offset set is a target offset set among the M1 target offset set(s) that is corresponding to the first antenna port group [see pg. 7, ¶92 lines 1-10, quantities of antenna ports included in different antenna port groups can be equal]; 
	the M1 first-type antenna port group(s) correspond(s) to M1 CRI(s) respectively [see pg. 7, ¶94 lines 1-8, the second-type reference signal includes but is not limited to a CRS, a CSI-RS].

Allowable Subject Matter
Claims 4, 7, 10, 13, 17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No.: Bergman et al. (US 2018/0331860 A1); see fig. 2B, pg. 5, ¶64 lines 1-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469